Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 12/31/2020 has been considered.
Claims 6, 8, 11, 12, and 21 are amended. Claims 6-25 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over of U.S. Patent Application Publication No. 2010/0223170 to Bahar, in view of U.S. Patent Application Publication No. 2012/0130841 to Knight., in view of U.S. Patent Application Publication No. 2012/0246024 to Thomas et al, and further in view of U.S. Patent Application Publication No. 2014/0068247 to Davis et al.
With regard to claims 6 and 11, Behar discloses a method to receive and process requests to enter and view rental properties, the method comprising: 
a required rental criteria that qualifies a prospective renter to enter and view the first rental property (paragraphs 2, 25, 26, and 32, Knowledge of the identity of the individual requesting access to a building structure, along with their billing information will ensure that they conduct their inspection of the property in a professional manner and be responsible for the premises during their time of entry and inspection. As an optional measure for security, it is further contemplated that the RSP may perform a background check on the individual requesting to establish an account before such account is established. Examiner notes that whether a person is allowed to create an account to request to enter and view properties for sale or rent, a required criteria such as a background check for a criminal record and/or financial condition is performed, which is considered as “a required rental criteria that qualifies a prospective renter to enter and view the first rental property”. Knight teaches a required rental criteria includes financial condition details such as income level and/or minimum credit score for each property community. Examiner directs Applicants' attention to the office action below);
presenting, by a computer implemented renter module, an interface that displays property information about the first rental property, the property information identifies the 
upon the prospective renter meeting the required rental criteria to enter and view the first rental property the first rental property, providing, by the computer implemented system module to the computer implemented renter module, automated entry information that allows the prospective renter to enter the first rental property, the automated entry information including code information, the automated entry information being provided automatically to the prospective renter without the prospective renter request requiring approval by any human decision maker, so that upon the prospective renter providing the code information within the specified period of time to a lock box or an automated door lock located at or near the first rental property, the lock box or automated door lock opens to facilitate automated entry to the first rental property (paragraphs 2, 28 and 32, The present invention is for a method and system for real estate marketing comprising allowing the general public to gain access to the inside of an enclosed real estate property such as a home, apartment, or commercial building, that is placed for sale or rent. Examiner notes that entry information can be provided for rental properties access for renters);
upon the prospective renter requesting to enter and view the second rental property, providing, by the computer implemented system module to the computer implemented renter module, automated entry information that allows the prospective renter to enter the second property (paragraphs 2, 28 and 32).  
rental criteria unique to a first property that qualifies a prospective renter to view the first rental property, the required rental criteria indicating eligibility of the prospective renter to rent the first rental property and the required rental including an indication as to whether pets are allowed, different rental properties having different required rental criteria; presenting, by a computer implemented renter module, an interface that displays property information about the first property, the property information including a property address that identifies the first property and a selection option by which a prospect renter can submit a request to enter and view the first rental property identified by the property address; receiving by the computer implemented renter module a request to enter and view the first rental property from the prospective renter; upon and in response to the prospective renter choosing the selection option and submitting the request to enter and view the first rental property identified by the property address, performing the following: communicating by a computer implemented system module with a credit bureau to pull a credit score for the prospective renter after the computer implemented renter module receives the request to enter and view the first rental property from the prospective renter; notifying, by the computer implemented manager module, the property manager as to whether the prospective renter meets the required rental criteria to enter and view the first rental property, wherein the required rental criteria for the prospective renter includes a minimum credit score that is chosen by the property manager; upon prospective renter failing to meet the required rental criteria to enter and view the first rental property, denying permission for the prospective renter to enter and view the first rental criteria to enter and view the other rental properties, providing to the prospective renter information about the other rental properties for which the prospective renter meets the required rental criteria to enter and view, the other rental properties including a second rental property; wherein the code information that is valid during a specified period of time.
However, Knight teaches receiving by a computer implemented manager module from a property manager a required rental criteria unique to a first property that qualifies a prospective renter to view the first rental property, the required rental criteria indicating eligibility of the prospective renter to rent the first rental property and the required rental including an indication as to whether pets are allowed, different rental properties having different required rental criteria; notifying, by the computer implemented manager module, the property manager as to whether the prospective renter meets the required rental criteria to enter and view the first rental property, wherein the required rental criteria for the prospective renter includes a minimum credit score that is chosen by the property manager; upon prospective renter failing to meet the required rental criteria to enter and view the first rental property, denying permission for the prospective renter to enter and view the first rental property and upon denying permission for the prospective renter to enter and view the first rental property, performing the following: searching a database to determine other rental properties for which the prospective renter meets required rental criteria to enter and view the other rental properties, providing to the rental criteria to enter and view, the other rental properties including a second rental property (For example only, a specific rental community may not rent to someone convicted of a violent crime. Thus, any user 10 that has been convicted of a violent crime will not qualify to rent from that specific rental community. The specific rental community may, however, accept renters that have some combination of credit score and income level such that a user 10 that has a low credit score but a high income level (or a high credit score but a low income level) can qualify. By assigning a number to each of the credit score and the income level of the user 10, the qualification module 140 can determine a score of the user 10 (described above) that is compared to a threshold of the specific rental community to determine whether the user 10 is qualified. Upon selection by the user 10 a rental community may be provided with a message that indicates that the user 10 is interested in possibly renting from the rental community. The message may include, for example, contact information for the user 10, as well as the qualifications determined by the qualification module 140. For example, if the renter with a low credit but high income level, a specific property is not qualified, the system will continue to search other properties that will accept renter with a low credit but high income level. For example only, a rental community may require a potential renter to have a certain minimum income level, or a minimum credit score, in order to rent a rental unit. The qualification module 140 can utilize this input to further determine (e.g., from comparison with the rental property records) which rental communities to include in the qualified rental properties to be presented to the user 10. Knight teaches the qualified rental properties information can qualified rental properties. Examiner notes that each of the rental property records can correspond to the requirements of a particular rental community, wherein the rental property record such as minimum credit score and pet allowability can be chosen by the rental community manager; a qualified user can view the qualified rental properties, which is considered as “receiving by a computer implemented manager module from a property manager a required rental criteria unique to a first property that qualifies a prospective renter to view the first rental property, the required rental criteria indicating eligibility of the prospective renter to rent the first rental property and the required rental including an indication as to whether pets are allowed, different rental properties having different required rental criteria, wherein the required rental criteria for the prospective renter includes a minimum credit score that is chosen by the property manager” ,  Fig. 2, Paragraphs 14-17, 53, 55, 59, 80, 81, 83, and 84).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Behar to include, receiving by a computer implemented manager module from a property manager a required rental criteria unique to a first property that qualifies a prospective renter to view the first rental property, the required rental criteria indicating eligibility of the prospective renter to rent the first rental property and the required rental including an indication as to whether pets are allowed, different rental properties having different required rental criteria; notifying, by the computer implemented manager module, the property manager as to whether the prospective renter meets the required rental criteria to enter and view the first rental property, wherein the required rental criteria for the prospective renter includes a that is chosen by the property manager; upon prospective renter failing to meet the required rental criteria to enter and view the first rental property, denying permission for the prospective renter to enter and view the first rental property and upon denying permission for the prospective renter to enter and view the first rental property, performing the following: searching a database to determine other rental properties for which the prospective renter meets required rental criteria to enter and view the other rental properties, providing to the prospective renter information about the other rental properties for which the prospective renter meets the required rental criteria to enter and view, the other rental properties including a second rental property, as taught in Knight, in order to identify and match renters with potential rental properties and rental properties with potential renters (Knight, paragraph 2).
However, Thomas teaches presenting, by a computer implemented renter module, an interface that displays property information about the first rental property, the property information including a property address that identifies the first property and a selection option by which a prospect renter can submit a request to enter and view the first rental property identified by the property address; receiving by the computer implemented renter module a request to enter and view the first rental property from the prospective renter; upon and in response to the prospective renter choosing the selection option and submitting the request to enter and view the first rental property identified by the property address, performing the following: communicating by a computer implemented system module with a credit bureau to pull a credit score for the prospective renter after the computer implemented renter module receives the request to enter and view the first rental property from the prospective 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Behar to include, presenting, by a computer implemented renter module, an interface that displays property information about the first rental property, the property information including a property address that identifies the first property and a selection option by which a prospect renter can submit a request to enter and view the first rental property identified by the property address; receiving by the computer implemented renter module a request to enter and view the first rental property from the prospective renter; upon and in response to the prospective renter choosing the selection option and submitting the request to enter and view the first 
However, Davis teaches the code information that is valid during a specified period of time (A user who desires to open a security locking device may be assigned a candidate access code that is valid for a specific period of time, paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Behar to include, the code information that is valid during a specified period of time, as taught in Davis, in order to securely control a security locking device to limit access to a restricted resource or restricted area (Davis, paragraph 16).
With regard to claim 7, the combination of references discloses the property manager through the computer implemented manager module selects which of the other rental properties to be provided to the prospective renter (Knight, paragraph 87, At 240, the rental server 100 can provide the one or more qualified rental properties to the user 10).  
With regard to claim 8, the combination of references discloses upon the prospective renter meeting the required rental criteria, the database is also searched to determine the other rental properties for which the prospective renter meets the required rental criteria for the other rental properties, allowing, by the computer 
With regard to claim 9, Behar discloses the automated entry information is provided via a text message or an e-mail (paragraph 33).  
With regard to claim 10, Behar discloses providing notification to a property manager when the prospective renter enters the second rental property (paragraphs 2 and 35).  
With regard to claim 12, the combination of references discloses allowing the prospective renter to submit a rental application to rent available rental properties for which the rental criteria for the prospective renter meets required rental criteria for the available rental properties (Knight, Paragraphs 14-15, 17, 53, 55, and 83-84, claim 1,
providing, from the computing device, the rental bid and the qualifications of the user to at least one rental community user associated with the one or more selected qualified rental properties).  
With regard to claim 13, the combination of references discloses the required rental criteria from the property manager includes conditional statements where the computer implemented memory module allows the property manager to modify criteria for conditional statements (Knight, paragraphs 77 and 79080).  
With regard to claim 14, the combination of references discloses the computer implemented manager module allows the property manager to specify a first rental credit score range that indicates approve credit, a second rental credit score range that indicates denied credit and a third credit score range that indicates conditionally approved credit, wherein when a credit score is in the third credit score range, approved 
With regard to claim 15, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property manager pertaining to a credit score, past due accounts, repossessions, collections and income to debt ratio (Knight, paragraphs 13, 16, 45, and 46. Examiner notes it’s obvious for the propertyDocket Number 312028 manager to have rental criteria considering financial information and condition of renters).  
With regard to claim 16, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property Docket Number 3120-C428manager pertaining to a credit score, past due accounts, repossessions, collections and income to debt ratio as weighted by the property manager (Knight, paragraphs 13, 16, 45, and 46. Examiner notes it’s obvious for the propertyDocket Number 312028 manager to have rental criteria considering financial information and condition of renters. Examiner notes that weighting of different financial conditions is merely a design of choice).  
With regard to claim 17, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property manager pertaining to a credit score, past due accounts, repossessions, collections and income to debt ratio wherein for each of the credit score, the past due accounts, the repossessions, the collections and the income to debt ratio the computer implemented manager module is configured to receive a first rental range of values that indicates approval, a second rental range of values that indicates denial and a third value range 
With regard to claim 18, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property manager that includes past due accounts, and wherein the computer implemented manager module is configured to allow the property manager to specify the rental criteria exclude past due accounts where the past due amount threshold is less than an amount specified by the property manager, where the past due amount is from a medical debt and where the past due amount is for student loan debt (Knight, paragraphs 13, 16, 45, and 46. Examiner notes it’s obvious for the propertyDocket Number 312028 manager to have rental criteria considering financial information and condition of renters. Examiner notes that excluding of different financial conditions such as a medical debt and a student loan debt is merely a design of choice).   
With regard to claim 19, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property manager that includes past due accounts, and wherein the computer implemented 
With regard to claim 20, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property manager that includes collections, and wherein the computer implemented manager module is configured to allow the property manager to specify the rental criteria exclude collections accounts where the age of the collection account is greater than a duration of time specified by the property manager (Knight, paragraphs 13, 16, 45, and 46. Examiner notes it’s obvious for the propertyDocket Number 312028 manager to have rental criteria considering financial information and condition of renters. Examiner notes that excluding of different financial conditions such as collection accounts is merely a design of choice).
With regard to claim 21, Behar discloses a method for providing automated entry to rental properties, the method comprising: 
listing a rental property as available as an open house on an application running on a portable device (paragraphs 2 and 17, indicating or listing a market property or a plurality of market properties to be accessible for viewing independently and/or directly by a perspective buyer); 

upon the visitor meeting the required criteria, wherein the required criteria for the visitor includes the financial background check, providing by the application automated entry information to the visitor that allows the visitor to enter and view the rental property, the automated entry information including code information, the automated entry information being provided automatically to the visitor without the visitor request 
However, Behar does not disclose wherein the required renter criteria is receiving from a property manager and the required criteria being unique to the rental property, different rental properties having different required rental criteria; presenting, by the application running on the portable device, an interface that displays property information about the rental property, the property information including a property address that identifies the rental property, including: providing a selection option by which a visitor using the portable device can select to indicate a desire to enter and view the rental property identified by the property address; upon the application receiving the visitor request to enter and view the rental property identified by the property address, communicating with a credit bureau to pull a credit score for the visitor, performing the following: the required criteria for the visitor includes the financial background check such as a minimum credit score; upon the visitor failing to meet the required criteria for the rental property identified by the property address, performing the following: searching a database to determine other rental properties for which the visitor meets required criteria to enter and view the other rental properties, and providing to the visitor information about the other rental properties for which the visitor meets the required criteria to enter and view; wherein the code information that is valid during a specified period of time;.
However, Knight teaches the required renter criteria is receiving from a property manager and the required criteria being unique to the rental property, different rental properties having different required rental criteria (As mentioned above, a rental community may determine a set of criteria which it requires any potential renter to meet in order to be considered as a future 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Behar to include, the required renter criteria is receiving from a property manager and the required criteria being unique to the rental property, different rental properties having different required rental criteria; the required criteria for the visitor includes the financial background check such as a minimum credit score; upon the application receiving the visitor request to enter and view the rental property, communicating with a credit bureau to pull a credit score for the visitor; upon the visitor failing to meet the required criteria for the rental property identified by the property address, performing the following: searching a database to determine other rental properties for which the visitor meets required criteria to enter and view the other rental properties, and providing to the visitor information about the other rental properties for which the visitor meets the required criteria to enter and view, as taught in Knight, in order to identify and match renters with potential rental properties and rental properties with potential renters (Knight, paragraph 2).
 providing a selection option by which a visitor using the portable device can select to indicate a desire to enter and view the rental property identified by the property address; upon the application receiving the visitor request to enter and view the rental property identified by the property address, communicating with a credit bureau to pull a credit score for the visitor, and performing credit score qualification to meet the required criteria for the property identified by the property address (In some embodiments, the buyer preferences may be used to request a list of nearby properties that are available for a tour. Properties available for a tour may include homes capable of facilitating a self-service tour and/or homes that are hosting an open house, Fig. 2, paragraphs 44-45, 48, 55, and 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Behar to include, presenting, by the application running on the portable device, an interface that displays property information about the rental property, the property information including a property address that identifies the rental property, including: providing a selection option by which a visitor using the portable device can select to indicate a desire to enter and view the rental property identified by the property address; upon the application receiving the visitor request to enter and view the rental property identified by the property address, communicating with a credit bureau to pull a credit score for the visitor, and performing credit score qualification to meet the required criteria for the 
However, Davis teaches the code information that is valid during a specified period of time (A user who desires to open a security locking device may be assigned a candidate access code that is valid for a specific period of time, paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Behar to include, the code information that is valid during a specified period of time, as taught in Davis, in order to securely control a security locking device to limit access to a restricted resource or restricted area (Davis, paragraph 16).
With regard to claim 22, the combination of references discloses the required criteria for the rental property includes an indication as to whether pets are allowed (Knight, paragraph 59).  
With regard to claim 23, the combination of references discloses displaying, to the property manager, status of visitors that have requested visits to the rental property, the list indicating for whether the visitor met a required renter criteria; allowing the property manage to select visitors to receive information about other rental properties for which each visitor meets the required rental criteria (Knight, paragraph 83 and 84, Further information about the qualified rental properties can also be provided to the user 10, such as the number of bedrooms and/or bathrooms, the floor plan or other information related to the features of each qualified rental property. The user 10 can review the various rental properties for which he/she is qualified to determine whether the user 10 wants to bid on one or more of these qualified rental properties. Additionally, 
With regard to claim 24, the combination of references discloses the property manager is an owner of the rental property (Knight, paragraph 55).  
With regard to claim 25, Behar discloses the automated entry information is provided via a text message or an e-mail (paragraph 33).  

	
Response to Arguments
Applicants' arguments filed on 12/31/2020 have been fully considered but they are not fully persuasive especially in light of the previously reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose receiving by a computer implemented manager module from a property manager a required rental criteria unique to a first property that qualifies a prospective renter to enter and view the first rental property, the required rental criteria indicating eligibility of the prospective renter to rent the first rental property and the required rental including an indication as to whether pets are allowed, different rental properties having different required rental criteria”.
Examiner directs Applicants' attention to the office action above.
	

	

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687